Lumpkin, J.
1. Where, upon the trial of the issue formed by a protest to • the return of procéssioners who marked a disputed land-line, one contention was that the line marked by the procéssioners was fixed by adverse possession under the Civil Code, § 3248, which declares that “where actual possession has been had, under .a claim of right, for more than seven years, such claim shall be respected, and the lines so marked as not to interfere with such possession,” there was no error in refusing to charge what constitutes constructive possession of land, in connection with the law of prescription, as defined by the Civil Code, § 3586.
2. When considered in connection with the entire charge, none of the excerpts therefrom on which errors were assigned were subject to the criticisms made upon them, so as to require a new trial.
3. The evidence was sufficient to support the verdict, and there was no error in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur.